

116 HR 8777 IH: Chinese Communist Party Visa Disclosure Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8777IN THE HOUSE OF REPRESENTATIVESNovember 18, 2020Mr. Steube (for himself, Mr. Balderson, Mr. Stewart, and Mr. Perry) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security and Secretary of State to require aliens applying for certain visas to disclose if they receive funds from the Government of the People’s Republic of China or the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the Chinese Communist Party Visa Disclosure Act of 2020 or the CCP Visa Disclosure Act of 2020. 2.Disclosure on certain visa applications(a)Disclosure requirement for F and M visasNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall update Form I–20, or a successor form with respect to eligibility for nonimmigrant student status, to require an alien submitting such form to report—(1)whether the alien has received or plans to receive certain funds; (2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien. (b)Disclosure requirement for J visasNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall update Form DS–2019, or a successor form with respect to eligibility for a exchange visitor status, to require an alien submitting such form to report—(1)whether the alien has received or plans to receive certain funds; (2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien. (c)Updated disclosure requirement(1)In generalAn alien who receives certain funds after receiving a visa under subparagraphs (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) shall report to the Secretary of Homeland Security and the Secretary of State the receipt of such funds not more than 90 days after the date on which such funds are received.(2)Provisional revocation based on failure to comply with disclosure requirementAn alien who receives certain funds and does not report such receipt pursuant to paragraph (1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation was issued. (d)Disclosure for alien spouse and minor childrenThe disclosure requirements under subsections (a) through (c) shall apply to an alien spouse or any minor children applying for or receiving a visa under subparagraphs (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).(e)ApplicabilityNot later than 180 days after the date of the enactment of this Act, an alien, alien spouse, or any minor children who have a valid visa under subparagraphs (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) on the date of the enactment of this Act, shall report to the Secretary of Homeland Security—(1)whether such alien has received or plans to receive certain funds; (2)the amount of any certain funds received by the alien; and(3)a description of the entity providing any certain funds to the alien. (f)Certain funds definedIn this section, the term certain funds includes any amount of money provided to an alien from:(1)the Government of the People's Republic of China;(2)the Chinese Communist Party; or(3)any entity owned or controlled by the Government of the People's Republic of China or the Chinese Communist Party. 